Citation Nr: 1309172	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  09-45 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased rating for a right knee disorder, rated as 10 percent disabling prior to March 2, 2010, and 30 percent disabling from May 1, 2011.  

2.  Entitlement to an increased rating for a left knee disorder, currently rated as 20 percent disabling.  

3.  Entitlement to service connection for a bilateral shoulder disorder, to include as secondary to the service-connected knee disabilities.  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N. Snyder, Counsel
INTRODUCTION

The Veteran had active service from July 1963 to September 1965.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of June 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The issue of service connection is addressed in the REMAND that follows the ORDER section of the decision.


FINDINGS OF FACT

1.  Prior to March 2, 2010, the right knee disability was not manifested by more than slight instability; limitation of extension greater than 10 degrees, limitation of flexion to less than 45 degrees; episodes of locking or effusion; or ankylosis.

2.  From May, 1, 2011, the right knee disability has not been manifested by severe painful motion or weakness; limitation of extension; ankylosis; or loose motion requiring a brace.  

3.  The left knee disability is not manifested by arthritis; limitation of extension; limitation of flexion to less than 30 degrees; or severe instability.  


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 10 percent prior to March 2, 2010, and greater than 30 percent from May 1, 2011, for a right knee disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, DC 5055, 5257 (2012).  

2.  The criteria for a rating greater than 20 percent for a left knee disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, DC 5257 (2012).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The RO provided the appellant pre-adjudication notice by letter dated in January 2007.  

Additionally, VA has obtained treatment records, assisted the appellant in obtaining evidence, afforded the appellant examinations, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file, and the appellant has not contended otherwise.  The Board acknowledges that there appear to be outstanding VA treatment records, namely those dating prior to November 2000.  These records predate the appellate period.   Although the Veteran's entire history is considered when assigning a disability evaluation, it is the present level of disability that is of concern.  The Board finds the record includes probative histories from the Veteran which are an adequate substitute for the outstanding records.  38 C.F.R. § 4.1; Francisco v. Brown, 7 Vet. App. 55 (1994).  As such, the Board finds is able to consider the "entire history" and no prejudice results from the absence of these records.  

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  38 C.F.R. § 4.14.  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

June and July 2006 private treatment records reveal findings that the Veteran walked with an antalgic gait and had a varus deformity.  Flexion past 90 degrees caused significant pain, and there was moderate synovitis.  There was five millimeters of pseudolaxity when applying a varus stress in 20 degrees of flexion.  The knee was stable in full extension, and there was no recurvatum.  Anterior/posterior drawer tests were negative.  

A February 2007 VA examination record reflects the Veteran's history of chronic knee pain, exacerbated by walking more than 100 feet, prolonged standing, sitting, use of stairs, and weather changes.  He also reported swelling and buckling with walking.  He denied locking or catching.  He indicated that his pain was usually 4/10, increased to 10/10 during flare-ups.  He explained that during a flare-up, he ceased all activities until the pain diminished.  He added that he had a cane and walker as a standby for acute flare-ups.  He indicated that he was retired but reported that when he worked, his knee pain impacted his work performance and productivity.  Examination revealed mild bilateral effusion without warmth or erythema and mild bilateral joint line tenderness.  Range of motion testing revealed active motion from 10 to 100 degrees in the right knee and 10 to 103 degrees in the left knee.  Passive range of motion was increased to 105 degrees bilaterally, with pain from 100 to 105 in the right knee and 103 to 105 degrees in the left knee.  Lachman's and anterior drawer tests were negative.  There was moderate right knee pain with varus-valgus stress.  Motor strength was 5/5.  The Veteran walked with a waddling gait due to a varus deformity of the knees.  The examiner diagnosed the Veteran with status-post bilateral medial meniscectomy with post-traumatic tricompartmental degenerative joint disease changes.  

A January 2008 VA treatment record reflects findings of bilateral joint line tenderness and pseudolaxity of the medial cruciate ligament.  Range of motion testing revealed motion from 0 to 110 degrees with crepitance.  

A December 2009 VA treatment record reflects the Veteran's history of chronic pain, estimated as 9/10.  He also reported stiffness, swelling, instability, limitation of motion, and difficulty walking.  He explained that the symptoms were exacerbated by activity and increased as the day progressed.  Bilateral knee examination revealed varus deformity of the knees and moderate synovitis.  There was no recurvatum.  Palpation revealed tenderness along the medial aspect of the proximal tibia and adjoining joint line.  There was no effusion or crepitus.  He had 95 degrees of flexion and -5 degrees of extension.  Flexion past 90 degrees caused significant pain.  The knee was stable in full extension, and strength was full.  There was five millimeter of pseudolaxity when applying varus stress in 20 degrees of flexion, but anterior/posterior drawer tests were negative.  On March 2, 2010, the Veteran underwent a total right knee arthroplasty.  

A March 2011 private treatment record indicates that the Veteran walked with an antalgic gait and had a varus deformity of the bilateral knees.  Examination of the right knee revealed no palpable tenderness or effusion, full range of motion, and full strength.  However, flexion past 90 degrees caused mild pain, and there was 5 millimeters of pseudolaxity when applying varus stress in 20 degrees of flexion.  The knee was stable in full extension, and anterior/posterior drawer tests were negative.  The examiner determined that the Veteran was "doing well, greater than one year status-post right total knee replacement."  

A February 2012 VA examination record reflects the Veteran's history of a sharp shooting pain under the right knee cap for one week when he stood up and tried to straighten the leg.  He reported that the pain had diminished "quite a bit" since its onset.  He added that he had limited use of the right knee due to limitation of flexion.  He also reported painful left knee, loss of strength, and limitation of flexion.  He denied flare-ups.  The examiner noted that the Veteran walked with a cane but was able to dress and navigate the exam table without difficulty or complication.  The Veteran reported that he had crutches that he used "occasionally" when the pain was severe.  Examination revealed tenderness to palpation and full strength.  The examiner was unable to test joint stability but noted that there was no evidence or history of recurrent subluxation or dislocation.  Range of motion testing revealed that the right knee had motion from 0 to 130 degrees, with pain beginning at 100 degrees, and the left knee had motion from 0 to 105 degrees, with pain beginning at 90 degrees.  There was no objective evidence of pain with extension.  There was no additional loss of range of motion after repetition but there was less movement than normal, weakened movement, and excess fatigability.  The examiner noted that the Veteran had multiple contributing factors to his health status, including abdominal obesity, venous insufficiency, lower extremity edema, chronic obstructive pulmonary disease, and coronary artery disease.  The examiner noted that the Veteran had pain as a result of the meniscectomies.  The examiner further noted that the Veteran had an intermediate degree of residual weakness, pain, or limitation of motion as a result of the right total knee replacement.  The examiner added that although the Veteran had scars related to treatment for his knee conditions, the scars were painful or unstable and did not affect an area greater than 39 square centimeters.  The examiner reported that the Veteran's knee conditions did not impact his ability to work.  

Right Knee Disability 

Prior to March 2, 2010, the right knee disability is rated at 10 percent under Diagnostic Code (DC) 5257, which rates recurrent subluxation and lateral instability.  DC 5257 provides a 10 percent rating for slight instability, a 20 percent rating for moderate instability, and a 30 percent rating for severe instability.  A higher rating is not warranted under DC 5257 because the evidence does not suggest that the right knee disability resulted in subluxation or worse than slight lateral instability at any time during this period.  Although the record includes the Veteran's histories of buckling and use of an assistive device and findings of pseudolaxity, stability tests were consistently normal, the pseudolaxity was only five millimeters which the February 2012 VA examination record clarifies is within normal limits (albeit at the low end of normal), and the Veteran has indicated that assistive devices were used because of knee pain and not instability per se.  Thus, the Board finds a higher rating is not warranted under DC 5257.  The Board has considered whether a higher rating is warranted under an alternate diagnostic code, but finds none is applicable: although the record suggests the existence of dislocated cartilage, there is no evidence, to include history, of frequent locking which might warrant a higher rating under DC 5258.

A separate rating is additionally not available for either limitation of extension or flexion at any time prior to March 2, 2011.  See VAOPGCPREC 23-97; VAOGCPREC 9-2004.  Limitation of motion of the knee is evaluated under Diagnostic Codes 5260-61.  Under DC 5260, a noncompensable rating is assigned for flexion limited to 60º, 10 percent rating is assigned for flexion limited to 45º, a 20 percent rating is assigned for flexion limited to 30º, and a 30 percent rating is assigned for flexion limited to 15º.  DC 5261 provides a noncompensable rating for extension limited to 5º, a 10 percent rating for extension limited to 10º, a 20 percent rating for extension limited to 15º, a 30 percent rating for limitation to 20º, and a 40 percent rating for limitation to 30º.  38 C.F.R. § 4.71a, DC 5260, 5261.  The appropriate rating for limitation of motion is determined after consideration of functional loss due to flare-ups, fatigability, incoordination, weakness, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995); 38 C.F.R. §§ 4.40, 4.45.  The rating criteria also provide a 10 percent rating for arthritis resulting in limitation of motion due to pain, spasm, or swelling that is otherwise noncompensable under the rating criteria.  38 C.F.R. § 4.71a, DC 5003.  

Range of motion in the right knee is too significant to warrant a compensable rating based on flexion at any time during this period: although the Veteran has arthritis, the medical evidence documents that the Veteran can flex to at least 90 degrees without pain; the record does not suggest that flexion was ever limited to 60 degrees or less, even after consideration of pain, flare-ups, and functional impairment.  See   Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Thus, a separate compensable rating is not available under DC 5003 or 5260 based on flexion.  A compensable rating is also not warranted based on extension at any time prior to March 2, 2010.  The Board acknowledges that the 2007 VA examiner determined that extension was limited to 10 degrees.  This finding was never replicated, however; the record otherwise consistently reflects findings of full to hyper-extension.  Furthermore, the Veteran has never reported limitation of extension, though he has asserted limitation of flexion.  Based on the Veteran's detailed description of his symptoms, the Board finds the Veteran would have reported impairment of extension if it were a symptom of the right knee disability.  In light of the absence of evidence that the Veteran was experiencing a flare-up during the 2007 examination and the absence of corroborating evidence of limitation of extension, the Board finds the 2007 finding of limitation of extension to 10 degrees is not probative:  it is not an accurate depiction of the severity of the Veteran's left knee disorder.  Thus, a separate compensable rating is not available under DC 5003 or 5261 based on extension.

The Board has considered whether a separate rating is warranted under an alternate diagnostic code but finds none is applicable:  the evidence does not suggest that the right knee disability is manifest by ankylosis, impairment of the tibia and fibula, or genu recurvatum at any time prior to March 2, 2010.  Therefore, a separate rating is not available under DC 5256, 5262, or 5263.   

From May 1, 2011, the right knee disability is rated at 30 percent under DC 5055, which rates knee replacements.  DC 5055 provides a minimum 30 percent rating for a knee replacement.  A 60 percent rating is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Intermediate degrees of residual weakness, pain or limitation of motion are rated by analogy to Diagnostic Codes 5256 (knee ankylosis), 5261 (limitation of leg extension), or 5262 (impairment of the tibia and fibula).  These diagnostic codes provide higher ratings for unfavorable ankylosis, limitation of extension to at best 30 degrees, or loose motion requiring a brace.  

The evidence does not suggest that a higher rating is warranted under DC 5055:  the evidence does not suggest that the Veteran has severe painful motion or weakness.  The Veteran is able to flex to at least 90 degrees without pain and fully extend, to include after repetition; the Veteran is able to move without an assistive device per the 2012 examiner; and the Veteran has full strength and no atrophy.  Furthermore, the record does not reflect any findings or histories of severe pain, limitation of function, or weakness, and a VA examiner has opined that the residual symptoms only result in intermediate impairment.  

The Board has considered whether a higher rating is warranted under an alternate diagnostic code based on the examiner's determination that the Veteran has "intermediate" impairment but finds none is warranted.  The record does not suggest that the Veteran has limitation of extension, or even pain with extension, at any time from May 1, 2011, forward.  The record also does not suggest that the Veteran has ankylosis and although the Veteran has pain with motion, there is no evidence, to include history, that the pain results in the approximation of unfavorable ankylosis.  Finally, the record does not suggest that the Veteran has loose motion or that a brace is required:  although the Veteran has reported use of assistive devices, he has not reported need for a brace, and the record indicates that the Veteran is able to move without an assistive device or brace.  

The Board has considered whether a separate rating is warranted under an alternate diagnostic code but finds none is applicable:  although the Veteran has scarring, the evidence does not suggest that the scarring is unstable or painful or that it affects an area of at least 144 square inches.  See 38 C.F.R. § 4.118.

In sum, the Board finds the schedular criteria for a rating greater than 10 percent prior to March 2, 2010, and a rating greater than 30 percent from May 1, 2011, forward, have not been met.  

Left Knee Disability

The left knee disability is rated at 20 percent under DC 5257.  DC 5257 provides a 20 percent rating for moderate instability and a 30 percent rating for severe instability.  A higher rating is not warranted under DC 5257.  The Board acknowledges that the Veteran has reported having buckling of his knee and use of assistive devices and that examiners have found pseudolaxity.  However, the pseudolaxity is within the range of normal, and stability tests are normal.  The Board acknowledges that the 2012 examiner was unable to conduct stability tests.  It does not appear that the inability to perform these tests was due to the knee disability per se, however; rather, and the examiner did note that the Veteran was able to move without an assistive device.  Moreover, the Veteran has not reported falls or need for an assistive device due to instability (he has indicated use of assistive device due to pain) or indicated that the reported buckling occurs frequently or impedes his ability to function.  Based on the absence of a history of falls, frequent giving way, or functional impairment due to the buckling, and the absence of medical evidence of significant or severe laxity or instability, the Board finds the left knee disability does not approximate severe instability or subluxation. 

A separate rating is not available based on limitation of motion.  The Veteran's range of motion is too significant to warrant a compensable rating based on flexion at any time during the appellate period: the medical evidence documents that the Veteran can consistently flex to at least 90 degrees without pain; the record does not suggest that flexion has ever been limited to 60 degrees or less, even after consideration of pain and functional impairment.  A compensable rating is also not warranted based on extension.  The Board acknowledges that the 2007 VA examiner determined that extension was limited to 10 degrees.  This finding has never been replicated, however: the record otherwise consistently reflects findings of full to hyper-extension.  Furthermore, the Veteran has never alleged limitation of extension, though he has asserted limitation of flexion.  Based on the Veteran's detailed description of his symptoms, the Board finds the Veteran would have reported impairment of extension if it were a symptom of the left knee disability.  In light of the absence of evidence that the Veteran was experiencing a flare-up during the 2007 examination and the absence of corroborating evidence of limitation of extension, the Board finds the 2007 finding is not probative:  it is not an accurate depiction of the severity of the Veteran's left knee disorder.  Thus, a separate compensable rating is not available under DC 5003, 5260, or 5261.

The Board has considered whether a separate rating is warranted under an alternate diagnostic code.  Initially, the Board notes that the left knee disability is not manifested by ankylosis, impairment of the tibia and fibula, or genu recurvatum.  Therefore, a separate rating is not available under DC 5256, 5262, or 5263.  A separate rating is also not warranted for scarring because the evidence does not suggest that the scarring is unstable or painful or that it affects an area of at least 144 square inches.  See 38 C.F.R. § 4.118.

In sum, the Board finds the schedular criteria for a rating greater than 20 percent have not been met for the left knee disability.  

Extraschedular Consideration

The Board has also considered whether extraschedular consideration is warranted based on the evidence of functional impairment secondary to the knee disabilities.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  The discussion above reflects that the symptoms of the knee disabilities are contemplated by the applicable rating criteria.  The competent medical evidence of record shows that the knee disabilities are primarily manifested by pain, buckling, and limitation of flexion.  Many of the applicable diagnostic codes used to rate the Veteran's disability provide for ratings based on limitation of motion and instability, and the functional impairment caused by the knee disabilities have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Board has considered whether an inferred claim for a total rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board acknowledges that the Veteran is no longer employed.  He has never alleged that he is unemployable (i.e. unable to obtain or maintain gainful employment) because of his knee disabilities, however.  Thus, Rice is inapplicable due to a lack of cogent evidence of unemployability.


ORDER

A rating greater than 10 percent prior to March 2, 2010, or 30 percent from May 1, 2011, for a right knee disability is denied.  

A rating greater than 20 percent for a left knee disability is denied.  


REMAND

The record suggests that there are outstanding VA treatment records.  See February 2012 VA examination (referencing treatment in 1990s).  Specifically, the Veteran reported that he had x-rays done of his shoulders in the mid-1990s at the Hines VAMC.  As these records are potentially relevant, the records must be requested.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Furthermore, proper notice should be provided as to how to establish a claim of service connection on a direct (as opposed to secondary) basis.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) has been done.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, ensure that notice has been given as to how to establish a claim of service connection on a direct (as opposed to secondary) basis.

2.  Ensure that all relevant VA treatment records pertaining to the shoulders are associated with the file, to include x-rays taken at Hines VAMC in the mid-1990s.  

3.  Thereafter, readjudicate the appellant's claim.  If the benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


